Citation Nr: 0213280	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  00-22 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability evaluation for chronic 
eczematous dermatitis, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from June 1976 to June 1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's eczematous dermatitis has been 
characterized as chronic and mild, without constant exudation 
or itching, extensive lesions, or marked disfigurement.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for chronic eczematous dermatitis have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.321, 4.1-4.14, 4.118, Diagnostic Code 7806 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the initial disability 
evaluation assigned for his service-connected eczematous 
dermatitis does not accurately reflect the severity of that 
disability.  Specifically, the veteran asserts that he is 
entitled to a higher disability evaluation because he 
experiences itching and occasional "break[ing] open and 
weep[ing]" of the skin.

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The July 1999 rating 
decision, the statement of the case, and the supplemental 
statements of the case issued in connection with the 
veteran's appeal as well as additional correspondence to the 
veteran, have notified him of the evidence considered, the 
pertinent laws and regulations, and the reason that his claim 
was denied.  See Quartuccio v. Principi, 16 Vet. App.  
183,187 (2002) (requiring VA to notify the veteran of what 
evidence he was required to provide and what evidence the VA 
would attempt to obtain).  Under the circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and VA medical 
records have been obtained, and the veteran was afforded a VA 
examination.  In addition, the RO delayed forwarding the 
veteran's claims file to the Board for a significant period 
of time in an effort to enable the veteran to provide medical 
evidence of flare-ups of his disorder.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review.  Likewise, the Board is not aware of any 
additional evidence that needs to be obtained in this appeal, 
and the Board is satisfied that the requirements under the 
VCAA have been met.  As such, the Board finds that the duty 
to assist was satisfied and the case is ready for appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).  See also VAOPGCPREC 16-92 (July 24, 1992) (published 
at 57 Fed. Reg. 49,747) (1992). 

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155 
(West 1991 & Supp. 2001); 38 C.F.R. § 4.1 (2001).  If two 
ratings are potentially applicable, the higher rating will be 
assigned if the disability more nearly approximates the 
criteria required for that rating; otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Historically, a July 1996 rating decision granted the veteran 
service connection for a skin disorder and assigned a 10 
percent disability evaluation, effective January 1994.  In 
May 1999, the veteran filed a claim for an increased 
disability evaluation for his skin disorder.  A July 1999 
rating decision, which was mailed to the veteran in August 
1999, recharacterized the veteran's skin disorder as chronic 
eczematous dermatitis and continued the 10 percent disability 
evaluation.  The veteran filed a notice of disagreement in 
August 2000, and a statement of the case was issued in 
September 2000.  The veteran perfected his appeal in October 
2000, and supplemental statements of the case were issued in 
February 2001 and February 2002.

A July 1998 VA medical record shows that the veteran was seen 
for treatment of eczema on his hands.  The veteran reported 
that he worked as a dishwasher and could not apply his Lidex 
lotion very often.  He also complained of a small, papular 
rash with shaving.  He also reported that when he used his 
lotions, the lotions would help his rash.  Examination showed 
no evidence of a rash on the veteran's neck, but showed a 
papular rash on the dorsal aspect of the fingers of the 
veteran's hands, without evidence of erythema.  The diagnosis 
was eczema of the hands.

A November 1998 follow-up treatment note indicates that the 
veteran reported that he did not wear gloves when 
dishwashing.  Physical examination showed lichenification of 
the dorsal surface of the fingers.  There were no lesions on 
the veteran's palms.  The impression was mild hand eczema.  
The examining provider recommended that the veteran wear 
cotton gloves versus latex gloves.

A May 1999 VA medical record shows that the veteran was again 
seen for follow-up treatment.  The veteran reported that he 
used Lidex in the past for his mild hand eczema, but that it 
was now well controlled with triamcinolone cream.  
Examination showed mild dryness and mild fissuring on the 
dorsal hands.  The diagnosis was mild hand dermatitis.

The veteran was afforded a VA examination in July 1999.  
According to the report, the veteran complained of itchiness 
and draining on his arms and forearms.  He also complained of 
an occasional hive-like reaction on his face, neck, and 
chest.  He reported that he had flare-ups in the spring and 
summer, with some sneezing and hay fever-like reactions.  He 
also reported that he used triamcinolone cream, Lidex cream, 
and antihistamines.  Examination showed erythematous, 
lichenified, small blocks over the dorsal surface of the 
hands and forearms, with minimal scaling.  There were six to 
seven blocks, 1 centimeter by 1 centimeter in size, on each 
arm.  The diagnosis was atopic, eczematous, chronic 
dermatitis.

A September 1999 VA medical record indicates that the 
veteran's hand rash was improving.  A history of 
dermatitis/eczema was noted.

A September 2000 VA treatment note indicates that the veteran 
denied any chronic symptoms except for hand eczema.  The 
examining provider noted that the veteran's eczema had been 
moderately severe in the past, but was currently inactive.  
The assessment was eczema, and a referral to the dermatology 
clinic was provided at the veteran's request.

A November 2000 record from the VA dermatology clinic states 
that the veteran worked as a custodian and complained of 
problems with his hands for over a month.  He reported that 
the application of triamcinolone cream improved his hands, 
but that the latex gloves at work made his hands worse.  
Examination showed diffuse xerosis on his hands and "post-
inflammatory inflammation."  The diagnosis was hand eczema.  
Continued use of the triamcinolone was recommended, as was 
patch testing for allergies.

A May 2002 VA treatment record shows that the veteran 
complained of an acute-flare-up of his eczema, with itching 
and burning upon scratching.  He reported that his rash was 
only on his hands and around his eyes and that he had 
seasonal allergies.  Examination showed that there was no 
rash, pallor, or jaundice of the skin.  The veteran was 
assessed as having eczema and seasonal allergies with itchy 
watery eyes.  A referral to dermatology was provided.

A follow-up examination by dermatology, dated the next day, 
showed that the veteran had a rash of 3-4 lesions on each 
hand, with a few blisters and some lichenification and 
scaling.  There was no rash on the veteran's elbows and 
knees.  The diagnosis was eczema.

In June 2002, the veteran complained of persistent hand 
eczema, which comes and goes all year long.  He also 
complained of itchy eyes with discharge and associated throat 
itching, coughing, and sneezing in the spring.  He also 
related that he was concerned about the dark circles under 
his eyes.  He reported that his eczema was unrelated to his 
job, and that he was not exposed to chemicals at work.  He 
also reported that he used rubber gloves at work.  Physical 
examination showed that the veteran had lichenification of 
the dorsal surfaces of his fingers, with the fifth digit 
being the worst.  There was no other rash.  There was no 
discharge from the veteran's eyes and the darkening under the 
veteran's eyes was described as "slight."  There were also 
no oral lesions or exudate.  The diagnosis was seasonal 
allergies and persistent eczema.  Cotton gloves were 
recommended for use under the veteran's rubber gloves.  
Betamethasone ointment was prescribed and Eucerin cream was 
recommended.  The examining provider also noted that, if the 
veteran still had eczema in 6 to 8 weeks, he should consider 
patch testing for cutaneous allergies.

The veteran's skin disorder is rated as 10 percent disabling 
by analogy to 38 C.F.R. § 4.118, Diagnostic Code 7806.   When 
an unlisted condition is encountered it will be permissible 
to rate under a closely related disease or injury in which 
not only the functions affected, but also the anatomical 
localization and symptomatology, are closely analogous.  See 
38 C.F.R. § 4.20 (2001).

Eczema is evaluated according to Diagnostic Code 7806.  Under 
Diagnostic Code 7806, a 10 percent disability evaluation is 
warranted for eczema with exfoliation, exudation, or itching 
involving an exposed surface or extensive area.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806.  A 30 percent 
disability evaluation is assigned under this Code for eczema 
with exudation or constant itching, extensive lesions, or 
marked disfigurement.  Id.

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 10 percent disability evaluation, and that 
an increased disability evaluation is not warranted.  The 
objective clinical evidence of record does not show that the 
veteran experiences exudation, constant itching, extensive 
lesions, or marked disfigurement.  While the Board 
acknowledges that the veteran has itching due to his skin 
disorder and that the veteran described his skin disorder as 
"persistent", the Board notes that there is no evidence 
that the veteran's itching could be characterized as 
constant.  In fact, the veteran only occasionally reported 
itching of his hands due to his eczema, and did not describe 
it as constant.  In addition, there is no evidence that the 
veteran's eczematous dermatitis caused pruritus or ulceration 
of the skin.  Further, the veteran reported that his 
medicated lotion relieves his symptomatology and the medical 
evidence shows that his eczematous dermatitis is well 
controlled, with periods of inactivity.  In addition, the 
Board notes that VA physicians stated that the veteran's 
eczema was possibly related to allergies or other 
environmental agents, such as the veteran's use of latex 
gloves.  It is also noteworthy that the veteran has sought 
little medical treatment for his skin disorder, and that 
there is no evidence that he followed up with patch testing 
as recommended by his VA physicians.  Moreover, the currently 
assigned 10 percent disability evaluation contemplates 
involvement of an exposed surface such as the veteran's 
hands.  As such, the veteran's symptomatology most closely 
fits within the criteria for the currently assigned 10 
percent disability evaluation.   

In concluding that the veteran is not entitled to a 
disability evaluation in excess of 10 percent for his skin 
disorder, the Board has also considered whether the veteran 
is entitled to an increased disability evaluation on an 
extra-schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his skin disorder, 
standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  Accordingly, the 
Board finds that the criteria for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) have not 
been met.

In conclusion, the Board finds that the preponderance of the 
evidence is against the finding of entitlement to an 
increased rating for chronic eczematous dermatitis, on either 
a schedular or extra-schedular basis.



ORDER

An evaluation in excess of 10 percent for chronic eczematous 
dermatitis is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

